Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-13 and 16-20 in the reply filed on 6/30/2022 is acknowledged.
The species requirement is withdrawn in light of Applicant’s amendments correcting the previous indefiniteness thereby mooting Applicant’s arguments.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
 
Specification
The disclosure is objected to because of the following informalities: the specification first describes the prior art using 120 g/L of basic chromium (III) sulphate being 385 mM and then goes on to state that 20 g/L of basic chromium(III) sulphate is also 385 mM of trivalent chromium despite having less mass concentration. App. Spec. pp. 2, 10. The specification describes basic chromium (III) sulfate as (CrOHSO4)2 x Na2SO4, which would translate to a molar mass of 472.154 g/mol. App. Spec. p. 3 l. 1. This molar mass shows that both conversions from mass to millimolar concentrations are incorrect.
Appropriate correction is required. The Examiner suggests striking 385 mM for both.

Claim Objections
Claims 1-13 and 16-20 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. There are multiple instances of an extraneous dash in “-ions.”
Furthermore, the following are antecedent basis errors:
the basis
the oxidation
the desired value

Claim 2. The limitation “the plating time” lacks antecedent basis.

Claim 5. The limitation “the amount” lacks antecedent basis.

Claim 10. There is a stray dash in “-ions” repeated three times.

Claims 17-18. The limitation “the amount” lacks antecedent basis.

Claims 3-4, 6-9, 11-13, 16, and 19. These claims are objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1. The limitation “optionally unavoidable impurities” is new matter because the original disclosure does not describe the unavoidable impurities to be optional.

Claims 2-13 and 16-20. These claims are rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 and 16-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1. The limitation “optionally unavoidable impurities” is self-contradictory because if an impurity is unavoidable then it is not optional. Only if an impurity is avoidable could the impurity be optional. That makes “optionally” and “unavoidable” mutually exclusive. Due to the discrepancy on whether the impurity is either unavoidable or optional, this claim is indefinite.
The Examiner suggests striking “optionally” since “unavoidable” is supported in the specification while “optionally” is not.
For purposes of examination the impurity will be interpreted as being either.

Claim 3. The term “plating” in the limitation “plating time” is a term of art only applied to metals and not oxides. Thus it is indefinite on how an oxide could be plated.
The Examiner suggests replacing with “depositing.”

Claim 10. The limitation “the formate” is indefinite because the term lacks antecedent basis and it is unclear what relationship “the formate” has to the complexing agent. It seems from the specification that “the formate” is meant to be “a complexing agent,” but the claim is unclear on this point and hence indefinite.
For purposes of examination this relationship will be assumed.

Claim 13. This claim has the following issues.
I. The layers
The limitation “the layers” is indefinite because it is unclear whether two or all three layers are being referred back to.
For purposes of examination this limitation will be interpreted as either.
II. Such as
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For purposes of examination “such as” will be interpreted as either.

Claims 2, 4-9, 11-12, and 16-20. These claims are rejected for being dependent upon rejected claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Wijenberg, U.S. Patent App. Pub. No. 2016/0138178 A1 in view of Bibber, U.S. Patent No. 6,099,714, Martyak, U.S. Patent No. 6,004,448, and alternatively Neoh et al., W.O. Int’l Pub. No. 2018/077874 A1 [hereinafter Neoh].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Wijenberg
A method … comprising:
… selected from blackplate or blackplate (steel blackplate; Wijenberg [0030]-[0031]) coated with a chromium electrodeposited coating produced on the basis of chromium(III) technology (chromium-chromium oxide coating with trivalent chromium; Wijenberg abstract, [0010], [0020]) … .
II. Chromium oxide layer – Bibber and Martyak
Wijenberg is silent on for electrolytically depositing a chromium oxide layer … depositing the chromium oxide layer onto a steel substrate … from a halide-ion free aqueous electrolyte solution comprising a trivalent chromium compound provided by a water-soluble chromium(III) salt,
wherein the steel substrate acts as a cathode …
wherein the electrolyte solution contains at least 50 mM and at most 1000 mM Cr3+ ions, … a pH of between 2.50 and 3.6 measured at 25° C, and optionally unavoidable impurities, and …
wherein plating temperature is between 40 and 70° C and
wherein no other compounds are added to the electrolyte, except optionally sulphuric acid or sodium hydroxide or potassium hydroxide to adjust the pH to the desired value.

However, Bibber teaches a method comprising depositing a trivalent chromium oxide. Bibber abstract. Bibber teaches the method further comprises an aqueous solution comprising trivalent chromium sulfate salts instead of a chromium halide. Bibber col. 2 l. 62 – col. 3 l. 4. Bibber teaches the method further comprises connecting the substrate as the cathode. Bibber col. 3 ll. 20-33. Bibber teaches the method further comprises a chromium concentration of 0.05 g/L to saturation, or 962 mM of chromium up to saturation. Bibber col. 2 ll. 36-61. Bibber teaches the method further comprises the solution comprising a pH of 2-3. Bibber col. 2 ll. 36-61. Bibber teaches the method further comprises no complexing agents. Bibber col. 3 ll. 14-19.
Martyak teaches a method comprising coating a trivalent chromium oxide at 30-70°C. Martyak col. 7 ll. 48-55. Martyak teaches the method further comprises depositing over a layer comprising chromium metal, which can be likened to Wijenberg’s layer comprising chromium metal. Martyak col. 4 ll. 53-63, col. 8 ll. 9-18, col. 10 ll. 1-38. Martyak teaches that coating trivalent chromium oxide promotes adhesion better than chromium metal, such as what partially covers Wijenberg’s substrate. Martyak col. 1 ll. 20-30, col. 5 ll. 1-10. Martyak also teaches that chromium oxide reduces corrosion. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Bibber’s method comprising depositing a trivalent chromium oxide without complexing agents with Martyak’s method comprising depositing a trivalent chromium oxide over Wijenberg’s layer comprising chromium metal at 30-70°C in order to promote more adhesion and/or reduce corrosion.
Combining a chromium oxide deposition bath to Wijenberg’s method may or may not lead to impurities from Wijenberg’s deposition bath.
III. High Speed plating line - Martyak
Wijenberg is silent on in a continuous high speed plating line operating at a line speed of at least 50 m/min.
Although Wijenberg does teach depositing on a continuous line. Wijenberg [0046].
Martyak teaches a method comprising using high speed electrolytic coating on a line. Martyak col. 2 ll. 28-37. A person having ordinary skill in the art would realized that a high speed coating line would result in high production rates. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Martyak’s high speed electrolytic coating line to achieve high production rates.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Martyak teaches that the line speed is a variable that achieves the recognized result of affecting the current density, hence making it a result-effective variable. See Martyak col. 7 ll. 48-55. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	IV. Anode - Wijenberg
Wijenberg is silent wherein an anode comprises a catalytic coating of i) iridium oxide or ii) a mixed metal oxide comprising iridium oxide and tantalum oxide, for reducing or eliminating the oxidation of Cr3+ ions to Cr6+ ions when depositing just chromium oxide.
However, Wijenberg teaches the use of an anode comprising a catalytic coating of iridium oxide avoids formation of hexavalent chromium. Wijenberg [0013], [0015].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method of depositing chromium oxide with Wijenberg’s anode in order to avoid formation of hexavalent chromium.
V. Sulfate - Wijenberg
Wijenberg is silent on a total of from 25 to 2800 mM of sodium sulphate or potassium sulphate when depositing just chromium oxide.
However, Wijenberg teaches sodium sulphate or 80 g/L of potassium sulphate (or 459 mM) increases the conductivity of the electrolyte. Wijenberg [0015].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method of depositing chromium oxide with Wijenberg’s 459 mM of sodium or potassium sulphate to increase the conductivity of the electrolyte.
VI. Optional adjusting pH – alternatively Neoh
This section addresses the limitation of “optionally sulphuric acid or sodium hydroxide or potassium hydroxide to adjust the pH to the desired value.”
Bibber teaches adjusting pH with a buffer when necessary. Bibber col. 2 ll. 36-61. Thus in the instances where pH adjustment is not necessary, then a person having ordinary skill in the art need not adjust the pH with anything thus this limitation is taught since the option of not adjusting is taken.
However in the instances where pH adjustment is necessary, then Wijenberg is silent on this feature.
Neoh teaches a method comprising adjusting pH with sulfuric acid, sodium or potassium hydroxide, and buffers. Neoh p. 9 ll. 8-12. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Neoh’s method of adjusting pH with sulfuric acid, sodium or potassium hydroxide in order to achieve a desired pH.

Claim 2. The method according to claim 1, wherein the pH is adjusted to a value of 2.55 or more (rejected for similar reasons stated in the claim 1 rejection).

Claim 3. Wijenberg is silent on the method according to claim 1, wherein the plating time, being duration of application of electrical current to the cathode, is at most 1000 ms.
But the prior art’s teachings must have a duration. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Martyak teaches a duration of 1-5 seconds is suitable for chromium oxide deposition. Martyak col. 8 ll. 9-18.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s duration to be Martyak’s 1-5 seconds to yield the predictable result of having a suitable duration to deposit.

Claim 4. Wijenberg is silent on the method according to claim 1, wherein the water-soluble chromium(III) salt is basic chromium(III) sulphate for the chromium oxide deposition bath.
However, Bibber teaches that any chromium sulfate may be used. Bibber col. 2 l. 65-col. 3 l. 4.
Wijenberg teaches that using basic chromium(III) sulphate avoids the risk of producing chlorine gas. Wijenbeng [0020].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s chromium sulfate to be Wijenberg’s basic chromium(III) sulfphate to avoid the risk of producing chlorine gas and/or yield the predictable result of having a suitable trivalent chromium salt source.

Claim 5. Wijenberg is silent on the method according to claim 1, wherein the amount of chromium deposited as chromium oxide is at least 5 mg/m2.
However, there must be some amount of chromium oxide. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Martyak teaches 50-100 mg/m2 is a suitable amount of chromium oxide for a layer. Martyak col. 8 ll. 9-18.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Martyak’s 50-100 mg/m2 to yield the predictable result of having a suitable amount of chromium oxide in the layer.

Claim 6. The method according to claim 1, wherein the electrolyte solution contains at most 10 mM of sodium formate (NaCOOH) as an unavoidable impurity (other chelating agents other than sodium formate may be used, when these other chelating agents are used than there would be no sodium formate contaminating the prior art’s second chromium oxide bath). Wijenberg [0015]-[0017].

Claim 7. The method according to claim 1, wherein the electrolyte solution contains at least 210 mM of sodium sulphate (the example uses 80 g/L of potassium sulphate which is 606 mM, since sodium and potassium sulphates are both suitable conductivity salts, a person having ordinary skill in the art would have also used 606 mM for sodium sulphate). Wijenberg [0015], [0048].

Claim 8. The method according to claim 1, wherein the plating temperature at least 50° C (rejected for similar reasons stated in the claim 1 rejection).

Claim 9. The method according to claim 1, wherein the line speed of the plating line is at least 100 m/min (rejected for similar reasons stated in the claim 1 rejection).

Claim 10. The method according to claim 1, wherein the steel substrate is the blackplate coated with the chromium electrodeposited coating produced on the basis of chromium(III) technology, wherein the chromium electrodeposited coating comprises a metallic coating layer on one or both sides, the coating layer(s) comprising chromium metal and chromium oxide (steel blackplate coated with chromium-chromium oxide coating with trivalent chromium on one or both sides; Wijenberg abstract, [0010], [0020], [0028], [0030]-[0031]) and optionally also one or more of chromium carbide (chromium carbide found if formate is used; Wijenberg [0041]) and chromium sulphate (chromium sulphate formed from the sulphur; Wijenberg [0043]), and 
wherein the metallic coating layer is deposited from an aqueous metallic coating layer electrolyte solution comprising a trivalent chromium compound (trivalent chromium; Wijenberg abstract), 
wherein the metallic coating layer electrolyte solution is free of chloride ions and of a boric acid buffering agent (free of chloride ions and boric acid buffering agent; Wijenberg abstract, [0011]), the steel substrate acts as a cathode (substrate connected as cathode; Wijenberg abstract) and an anode comprising a catalytic coating of iridium oxide or a mixed metal oxide for reducing or eliminating the oxidation of Cr3+ ions to Cr6+ ions (iridium oxide coated anode avoids hexavalent chromium formation; Wijenberg [0013]), 
wherein the metallic coating layer electrolyte solution contains at least 50 mM and at most 1000 mM Cr3+ ions (The specification describes basic chromium (III) sulfate as (CrOHSO4)2 x Na2SO4, which would translate to a molar mass of 472.154 g/mol; 120 g/L of basic chromium sulfate was used which translates to 508 mM trivalent chromium; Wijenberg [0048], App. Spec. p. 3 l. 1.), 
a complexing agent at a (complexing agent / Cr 3+) molar ratio of at least 1:1 and wherein the formate/Cr3+ molar ratio is at most 2.5:1 (51 g/L of potassium formate was used, which is 606 mM, when used with the 508 mM trivalent chromium would fall within the claimed ratio range; Wijenberg [0048]), 
25 to 2800 mM of sodium sulphate (Na2SO4) (rejected for similar reasons stated in the claim 7 rejection), a pH of between 1.5 and 3.6 measured at 25° C (pH 2.6-3.4, which would be similar across temperatures; Wijenberg [0023]), and wherein the plating temperature is between 30 and 70° C (30-70° C; Wijenberg [0027]).

Claim 16. The method according to claim 1, wherein the pH is adjusted to a value of 3.25 or less (rejected for similar reasons in the claim 1 rejection).

Claims 17-18. (Claim 17) The method according to claim 1, wherein the amount of chromium deposited as chromium oxide is at least at least 6 mg/m2 and (claim 18) the method according to claim 1, wherein the amount of chromium deposited as chromium oxide is at least 7 mg/m2 (rejected for similar reasons in the claim 5 rejection).

Claims 19-20. (Claim 19) The method according to claim 1, wherein the electrolyte solution contains at most 845 mM of sodium sulphate and (claim 20) the method according to claim 1, wherein the electrolyte solution contains 210 mM to 845 mM of sodium sulphate (rejected for similar reasons in the claim 7 rejection).

Claims 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Wijenberg in view of Bibber, Martyak, and alternatively Neoh as applied to claim 1 above, and further in view of Penning et al., W.O. Int’l Pub. No. 2017/174345 A1 [hereinafter Penning].
Claim 11. The following references teach the claim.
I. References of the claim 1 rejection
The method according to claim 1, wherein the steel substrate is further coated on one or both sides … with an organic coating consisting of a thermoplastic single layer, or a thermoplastic multi-layer polymer (Martyak describes how the chromium oxide top layer provides adhesion of paints, lacquers or organic coatings; Wijenberg teaches coating with an organic coating comprising a polymer coating system comprising one or more layers of a thermoplastic). Martyak col. 5 ll. 1-10; Wijenberg [0031].
II. Application - Penning
Wijenberg is silent on by a film lamination step or a direct extrusion step.
However, the organic coating must be applied somehow. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Penning teaches a method of applying a thermoplastic by film lamination comprising completely melting in the post-heat treatment and then rapid cooling or quenching, which achieves excellent adhesion, formability, appearance, and avoids thermal degradation. Penning abstract, p. 1 ll. 1-24, p. 2 ll. 5-31. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Penning’s method of lamination in order to achieve excellent adhesion, formability, appearance, and/or avoid thermal degradation.

Claim 12. The method according to claim 11, wherein the thermoplastic polymer coating is a polymer coating system comprising one or more layers comprising thermoplastic resins selected from polyesters, polyolefins, acrylic resins, polyamides, polyvinyl chloride, fluorocarbon resins, polycarbonates, styrene type resins, ABS resins, chlorinated polyethers, ionomers, urethane resins and functionalised polymers; and/or copolymers thereof; and or blends thereof (polymer coating system comprising one or more layers of thermoplastic resins such as polyesters and polyolefins). Wijenberg [0031].

Claim 13. The following references teach the claim.
I. Wijenberg
The method according to claim 12, wherein the thermoplastic polymer coating on the one or both sides of the coated blackplate is a multi-layer coating system, the coating system comprising at least … a surface layer and a bulk layer between the [substrate] and the surface layer (polymer coating system comprising one or more layers of thermoplastic resins, since there are a plurality of layers that would encompass the claimed multiple layers; Wijenberg [0031]),
 wherein the layers of the multi-layer coating system comprise or consist of polyesters (polyesters; Wijenberg [0031]-[0032]), such as polyethylene terephthalate, Isophthalic-modified polyethylene terephthalate, cyclohexanedimethanol-modified polyethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, or copolymers or blends thereof (the indefinite limitation “such as” is interpreted to be optional, thus Wijenberg has the option to not teach these examples).
II. Adhesion Layer – Penning
Wijenberg is silent on an adhesion layer for adhering to the coated blackplate.
However, Penning teaches laminating an adhesion layer comprising a bonding resin, which a person having ordinary skill in the art would have recognized would bond to the substrate. Penning p. 3 ll. 14-19.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s coating with Penning’s adhesion layer in order to bond to the substrate.
III. Polyester examples – Penning
This serves as an alternative to Wijenberg’s teachings of the polyester examples.
Penning teaches using polyesters such as polyethylene terephthalate as a thermoplastic polymer coating material. Penning p. 3 l. 33 – p. 4 l. 8.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s coating with Penning’s polyethylene terephthalate to yield the predictable result of having a suitable material for a thermoplastic polymer coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794